DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 16, 2021 has been entered.
Claims 2-5, 7, 9-21 and 28 are cancelled.
Claims 6 and 8 are withdrawn.
Claims 1, 6, 8, 22-27 and 29-39 are pending.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
All previous objections and rejections not set forth below have been withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 22-27 and 29-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cigan et al. (U.S. Patent Application Publication No. 2015/0082478, published Mar. 19, 2015) in view of Voytas et al. I (U.S. Patent Application Publication No. 2015/0167000, published Jun.8, 2015), Kumar et al. (U.S. Patent No. 7,229,829, issued Jun. 12, 2007), Voytas et al. II (U.S. Patent Application Publication No. 2015/0225734, published Aug. 13, 2015) and Marton et al. (Nontransgenic genome modification in plant cells. Plant Physiol. 2010 Nov;154(3):1079-87. Epub 2010 Sep 27), and further in view of Voytas et al. III (U.S. Patent Application Publication No. 2016/0237451, published Aug. 18, 2016).
Claim 1 is drawn to a method for making a heritable genomic modification at a target site in the genome of one or more plant germline cells, the method comprising

allowing recombinant Tobacco Rattle Virus infection of, and gRNA expression in, one or more germline cells of the plant wherein the cell or cells is expressing a heterologous Cas endonuclease from a stably integrated genomic construct encoding the Cas endonuclease, wherein the gRNA and Cas endonuclease form a complex and, introduce a single or double strand break at a target site in the genome of the germline cell or cells leading to a heritable genomic modification.
Claim 22 is drawn to the method of claim 1, wherein delivery of the RNA2 (TRV2) T-DNA vector to the plant cell or cells comprises infiltrating the cell or cells with bacteria comprising the RNA1 (TRV2) T-DNA vector.
Claim 23 is drawn to the method of claim 1, wherein delivery of the RNA1 (TRV1) T-DNA vector to the plant cell or cells comprises infiltrating the cell or cells with bacteria comprising the RNA1 (TRV1) T-DNA vector.
Claim 24 is drawn to the method of claim 1, further comprising delivering to the plant cell or cells a heterologous donor DNA, wherein the heterologous donor DNA comprises a polynucleotide of interest to be incorporated into the genome of the plant cell.
Claim 25 is drawn to the method of claim 23, wherein the bacteria is an Agrobacterium.
Claim 26 is drawn to the method of claim 1, further comprising delivering to the plant cell or cells one or more additional RNA2 (TRV2) T-DNA vectors, wherein each additional RNA2 (TRV2) T-DNA vector encodes a different gRNA.

Claim 29 is drawn to the method of claim 1, further comprising selecting seeds comprising the heritable genomic modification.
Claim 30 is drawn to the method of claim 29, further comprising growing a plant or plants from one or more of the selected seeds.
Claim 31 is drawn to the method of claim 22, wherein the bacteria is an Agrobacterium.
Claim 32 is drawn to the method of claim 22, wherein the bacteria is Agrobacterium tumefaciens.
Claim 33 is drawn to the method of claim 23, wherein the bacteria is Agrobacterium tumefaciens.
Claim 34 is drawn to the method of claim 1, wherein the modification comprises at least one deletion or substitution of one or more nucleotides in the target site.
Claim 35 is drawn to the method of claim 26, comprising modifications at two or more target sites.
Claim 36 is drawn to the method of claim 35, wherein the two or more modifications each comprise at least one deletion or substitution of one or more nucleotides in the target site.
Claim 37 is drawn to the method of claim 1, wherein a double strand break is introduced.
Claim 38 is drawn to the method of claim 37, wherein the Cas endonuclease is Cas9.
Claim 39 is drawn to the method of claim 1, wherein the Cas endonuclease is a nickase.
Cigan et al. teach a method for selecting a plant comprising an altered target site in its plant genome, the method comprising: a) obtaining a first plant comprising at least one Cas  Cigan et al. also teach a method for selecting a plant comprising an altered target site in its plant genome, the method comprising selecting at least one progeny plant that comprises an alteration at a target site in its plant genome, wherein said progeny plant was obtained by crossing a first plant comprising at least one a Cas endonuclease with a second plant comprising a guide RNA, wherein said Cas endonuclease is capable of introducing a double strand break at said target site (claim 2; claim 2 of provisional application no. 61/937045). Cigan et al. additionally teach a method for modifying a target site in the genome of a plant cell, the method comprising providing a guide RNA to a plant cell having a Cas endonuclease, wherein said guide RNA and Cas endonuclease are capable of forming a complex that enables the Cas endonuclease to introduce a double strand break at said target site (claim 5; claim 1 of provisional application no. 61/937045). Cigan further teach the production of genetic modifications that include at least one deletion or substitution of one or more nucleotides at a target site (claim 8; claim 8 of provisional application no. 61/937045). Cigan et al. also teach a method for selecting a plant comprising an altered target site in its plant genome, the method comprising selecting at least one progeny plant that comprises an alteration at a target site in its plant genome, wherein said progeny plant was obtained by crossing a first plant expressing at least one Cas endonuclease to a second plant comprising a guide RNA and a donor DNA, wherein said Cas endonuclease is capable of introducing a double strand break at said target site, 
The Cas endonuclease used in the methods of Cigan et al. is heterologous to the cells of the plants because Cas endonucleases are prokaryotic in origin and plant cells are eukaryotic cells. Crossing the second plant comprising a guide RNA that is capable of forming a complex with the Cas endonuclease with the first plant constitutes a means for delivery of a nucleic acid sequence encoding a guide RNA (gRNA) to one or more plant cells of the first plant (paragraph [0443]; page 67 of provisional application no. 61/953090). Cigan et al. also teach that a guide RNA (gRNA) may be delivered to one or more plant cells by other means, such as particle bombardment or Agrobacterium transformation of a recombinant DNA construct comprising the corresponding guide DNA operably linked to a plant promoter (paragraphs [0021] and page 5 of provisional application no. 61/937045; [0259] and page 29 of provisional application no. 61/953090). Cigan et al. teach that a recombinant DNA construct that comprises a promoter operably linked to a nucleotide sequence can express a guide RNA (paragraphs [0029] and page 6 of provisional application no. 61/937045; [0258] and page 29 of provisional application no. 61/953090). Cigan et al. teach that polynucleotides may be introduced into plants by contacting plants with a virus or viral nucleic acids (paragraph [0465]; page 75 of provisional application no. 61/953090). Cigan et al. further teach that the term “plant” encompasses whole plants (paragraph [0447]; page 68 of provisional application no. 61/953090). The polynucleotide of interest comprised by the donor DNA may be heterologous to the plant (paragraphs [0349]-[0370]; pages 47-54 of provisional application no. 61/953090). Cigan et al. also teach that multiple different target sites in the genome of a plant cell can be altered by providing multiple 
Cigan et al. additionally teach that in one embodiment of their guide RNA/Cas system, the constant component, in the form of an expression-optimized Cas9 gene, is stably integrated into the target genome where expression of the Cas9 gene is under control of a promoter. Cigan et al. teach that in the absence of the variable component, the guide RNA or crRNA, the Cas9 protein is not able to cut the target genome DNA, such that the presence of the Cas9 protein in the plant cell should have little or no consequence, and that the key advantage of this system is the ability to create and maintain a cell line or transgenic organism capable of efficient expression of the Cas9 protein with little or no consequence to cell viability. Cigan et al. teach that in order to induce cutting at desired genomic sites to achieve targeted genetic modifications, guide RNAs or crRNAs can be introduced by a variety of methods into cells containing the stably integrated and expressed cas9 gene. (paragraph [0453]; page 71 of provisional application no. 61/953090).
Cigan et al. do not teach the use of a plant virus vector that is a Tobacco Rattle Virus (TRV) vector to make a heritable genomic modification at a target site of one or more plant germline cells, or the use of a Cas endonuclease nickase.
Voytas et al. I teach a method for modifying genomic material (a target site) in a plant cell, the method comprising  introducing into the plant cell a nucleic acid molecule, wherein the nucleic acid molecule comprises a crRNA and a tracrRNA, a chimeric cr/tracrRNA hybrid, a sequence encoding the crRNA and the tracrRNA, or a sequence encoding the chimeric cr/tracrRNA hybrid (a nucleic acid sequence encoding a guide RNA), wherein the crRNA and tracrRNA, or the chimeric cr/tracrRNA hybrid, is targeted to a sequence that is endogenous to 
Kumar et al. teach the insertion of a heterologous nucleic acid sequence into the TRV-RNA2 genome of a tobacco rattle virus (TRV)-derived T-DNA vector and its subsequent introduction into a plant cell (column 2 lines 1-23; column 3 line 23 through column 4 line 13; column 10 line 46 through column 11 line 30; claims 1-9). Kumar et al. also teach the cointroduction of a T-DNA vector comprising the TRV-RNA2 genome and a T-DNA vector comprising the TRV-RNA1 genome encoding replicase and movement proteins into a plant cell, as well as the formation of recombinant TRV that can effectively replicate and spread systemically (column 9 line 8 through column 10 line 45; column 14 line 60 through column 16 line 48; column 39 lines 27-45; Fig. 10). Kumar et al. additionally teach the delivery of TRV vectors to plant cells, including plant cells in a whole plant, by infiltration of the plant cells with Agrobacterium tumefaciens comprising nucleic acids encoding TRV-RNA2 and TRV-RNA1 genomes (column 15 lines 3-6, lines 60-65; column 29 line 63). Kumar et al. further teach the 
Marton et al. teach a method for making a heritable genomic modification at a target site in the genome of one or more plant germline cells, the method comprising delivering by agroinfiltration with Agrobacterium tumefaciens a Tobacco Rattle Virus RNA2 (TRV2) T-DNA vector comprising a nucleic acid sequence encoding a zinc finger nuclease (ZFN) and a Tobacco Rattle Virus RNA1 (TRV1) T-DNA vector to one or more plant cells of a whole transgenic plant, and expression thereof to form recombinant Tobacco Rattle Virus, and allowing recombinant Tobacco Rattle Virus infection of, and ZFN expression in, one or more germline cells of the plant, wherein the ZFN introduces a double strand break at a target site in the genome of the germline cell or cells leading to a heritable genomic modification (abstract; page 1082 column 1 last paragraph through page 1083 column 2 first full paragraph; page 1084 Figure 6; page 1085 column 2 last paragraph through page 1086 column 1). Marton et al. also teach selecting seed comprising the heritable genomic modification, and growing a plant from one or more of the selected seed (page 1083 column 2 first full paragraph). The heritable genomic modifications include at least one deletion or substitution of one or more nucleotides in the target site (page 1083 paragraph spanning columns 1 and 2; page 1084 Figure 5).
Voytas et al. II teach that Tobacco Rattle Virus (TRV) vectors are useful because TRV infects dividing cells, and can therefore modify germ line cells specifically, and that when expression of a TRV encoded endonuclease occurs in germ line cells, homologous recombination (HR) events that occur consequently at a target site are heritable (paragraph [0063]).

Given the teachings of Cigan et al. that a target site in the genome of a plant cell can be altered by providing a guide RNA to a plant cell having or expressing a Cas endonuclease, given the teachings of Cigan et al. that a guide RNA may be provided to a plant cell as a polynucleotide, given the teachings of Cigan et al. that contacting plants with a virus or viral nucleic acids is one of several means by which polynucleotides may be introduced into plant cells, given the teachings of Cigan et al. that the term “plant” encompasses whole plants, given the teachings of Cigan et al. that genetic modifications that include at least one deletion or substitution of one or more nucleotides at a target site can be produced by a guide RNA and Cas endonuclease complex, given the further teachings of Voytas et al. I that the nucleic acid sequence encoding a guide RNA can be introduced into the cell via a tobacco rattle virus (TRV), and given the teachings of Kumar et al. and Marton et al. that a heterologous nucleic acid sequence may be inserted into the TRV-RNA2 genome of a TRV-derived vector and subsequently introduced into a plant cell, it would have been prima facie obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to insert a 
Given the further teachings of Kumar et al. and Marton et al. that a T-DNA vector comprising the TRV-RNA2 genome and a T-DNA vector comprising the TRV-RNA1 genome can be cointroduced into a plant cell, it also would have been prima facie obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to insert a nucleic acid sequence encoding a guide RNA into the TRV-RNA2 genome of a TRV-2 comprising T-DNA vector and subsequently cointroduce it and a T-DNA vector comprising the TRV-RNA1 genome into one or more plant cells of a whole transgenic plant that is expressing a Cas endonuclease.
Given the further teachings of Kumar et al. and Marton et al. that TRV T-DNA vectors can be delivered to plant cells by infiltration of the plant cells, including plant cells of a whole plant, with Agrobacterium tumefaciens comprising nucleic acids encoding TRV-RNA2 and TRV-RNA1 genomes, it also would have been prima facie obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to insert a nucleic acid sequence encoding a guide RNA into the TRV-RNA2 genome of a TRV-2 comprising T-DNA vector and subsequently cointroduce it and a T-DNA vector comprising the TRV-RNA1 genome  into one or more plant cells of a whole transgenic plant that is expressing a Cas endonuclease by infiltration of the one or more plant cells with Agrobacterium tumefaciens.
prima facie obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to insert a nucleic acid sequence encoding a guide RNA into the TRV-RNA2 genome of a TRV-2 comprising T-DNA vector and subsequently cointroduce it and a T-DNA vector comprising the TRV-RNA1 genome and a heterologous donor DNA into one or more plant cells of a whole transgenic plant that is expressing a Cas endonuclease by infiltration of the one or more plant cells with Agrobacterium tumefaciens.
Given the further teachings of Cigan et al. that their methods can be practiced by providing multiple different guide RNAs that target multiple different sites in the genome of a plant cell, it also would have been prima facie obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to insert multiple different nucleic acid sequences encoding multiple different guide RNAs into the TRV-RNA2 genome of multiple separate TRV-2 comprising T-DNA vectors and subsequently cointroduce them and a T-DNA vector comprising the TRV-RNA1 genome  into one or more plant cells of a whole transgenic plant that is expressing a Cas endonuclease by infiltration of the one or more plant cells with Agrobacterium tumefaciens.
One skilled in the art could readily combine prior art elements such as nucleic acid sequences encoding guide RNAs, a T-DNA vector comprising the TRV-RNA2 genome, a T-DNA vector comprising the TRV-RNA1 genome, a heterologous donor DNA, infiltration with Agrobacterium tumefaciens, and one or more plant cells of a whole transgenic plant that are expressing a Cas endonuclease to yield predictable results, i.e. plant viral TRV T-DNA vector delivery of nucleic acids to one or more plant cells of a whole transgenic plant expressing a Cas 
Additionally, given the further teachings of Kumar et al. that a recombinant TRV that can effectively replicate and spread systemically can be formed in plant cells into which TRV T-DNA vectors have been delivered, given the further teachings of Kumar et al. that stably transformed plants that produce offspring that inherit a heterologous nucleic acid sequence introduced by TRV can be generated, given the further teachings of Marton et al. that heritable genomic modifications including at least one deletion or substitution of one or more nucleotides can be made in a target site in the genome of one or more plant germline cells by delivering by agroinfiltration with Agrobacterium tumefaciens a Tobacco Rattle Virus RNA2 (TRV2) T-DNA vector comprising a nucleic acid sequence encoding a zinc finger nuclease (ZFN) and a Tobacco Rattle Virus RNA1 (TRV1) T-DNA vector to one or more plant cells of a whole transgenic plant, and that seed comprising the heritable genomic modification can be selected and grown into a plant, and given the further teachings of Voytas et al. II that TRV infects dividing cells and can modify germ line cells specifically, such that when a TRV encoded endonuclease is expressed in germ line cells the homologous recombination (HR) events that occur consequently prima facie obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that delivering a Tobacco Rattle Virus RNA2 (TRV2) T-DNA vector comprising a nucleic acid sequence encoding a guide RNA and a Tobacco Rattle Virus RNA1 (TRV1) T-DNA vector to one or more plant cells of a whole transgenic plant that is expressing a Cas endonuclease could result in the production of a heritable genomic modification at a target site in the genome of one or more plant germline cells. A person having ordinary skill in the art had already been apprised of this outcome by the prior art, since it was understood in the art that a guide RNA and a Cas endonuclease form a complex that enables the Cas endonuclease to introduce a double strand break at a target site to create a genomic modification, and since it was understood in the art that recombinant TRV formed in plant cells into which TRV T-DNA vectors have been delivered can effectively replicate and spread systemically to dividing cells including germ line cells than can be heritably modified at a target site by gene editing nucleases.
Finally, given the further teachings of Voytas et al. III that a plant cell can be engineered to resist gemini virus infection by introducing into the plant cell nucleic acids that encode a guide RNA and a Cas9 endonuclease nickase which together form a complex that targets gemini virus sequences, it also would have been prima facie obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to insert a nucleic acid sequence encoding a guide RNA into the TRV-RNA2 genome of a TRV-2 comprising T-DNA vector and subsequently cointroduce it and a T-DNA vector comprising the TRV-RNA1 genome into one or more plant cells of a whole transgenic plant that is expressing a Cas endonuclease that is a nickase. One skilled in the art could readily combine prior art elements such as nucleic acid sequences encoding guide RNAs, a T-DNA vector comprising the TRV-RNA2 genome, a T-
Thus, the claimed invention would have been prima facie obvious as a whole to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Response to Arguments

Applicant's arguments filed February 16, 2021 have been fully considered but they are not persuasive. 
Applicant traverses the rejection and maintains that at the time the application was filed, CRISPR/Cas was a nascent technology, and the state of art suffered from a shortage of relevant actual reduction to practice to establish a reasonable expectation of success in using it as-claimed, and that the rejection thus does not meet the burden of establishing that one of ordinary skill in the art would have recognized that the results of the combination were 
Applicant points out that, as acknowledged by the Examiner, “Cigan does not teach the use of a plant virus vector that is Tobacco Rattle Vims (TRV) vector to make a heritable genomic modification at a target site of one or more plant germline cells.”, and Applicant assumes that the combination of Voytas, Denish Kumar, Voytas II, and Marton were cited in an apparent effort to rescue these deficiencies. Applicant points out that Voytas makes no mention of making germline mutations, that Dinesh Kumar is not directed to CRISPR/Cas technology, that Voytas II mentions germline modification in paragraph [0063] but provides no actual reduction to practice, and although Marton allegedly achieves inheritable mutations, the reference is directed to zinc finger nucleases, not CRISPR/Cas. Applicant also notes that Voytas III was cited for apparently providing a motivation to select a nickase over a double-strand breaking Cas9 endonuclease.
Applicant further notes that the Examiner requires five, or for some claims six, references in an effort to establish the rejection, and that although there currently is no prohibition against combing a large number of references in an obviousness rejection, post-KSR Courts are skeptical of the continued applicability of In re Gorman, 933 F.2d 982 (Fed. Cir. 1991) and MPEP § 707.07(f). Applicant points, for example, to the oral argument of In re Neill, 641 F. App'x 996 (Fed. Cir. 2016), where Judge Moore had an exchange with the PTO’s Associate Solicitor, text attached as 717 Madison Place, “Too many references?” (2016).



In this regard Applicant points to OSI Pharms., LLC v. Apotex Inc., 939 F.3d 1375 (Fed Cir. 2019) as illustrative. Applicant points out that, in OSI Pharm., the Court found that even accepting that the combination of references suggested a method of using erlotinib for treating NSCLC, the conclusion that the method could be practiced with a reasonable expectation of success was “not supported by substantial evidence.” Id. at 1383. The Court continued,
To be clear, the claims require only treatment of a mammal with erlotinib—efficacy in humans is not required. But the asserted references do not disclose any data or other information about erlotinib's efficacy in treating NSCLC. The record does not contain any clinical (human) data or pre-clinical (animal) data. It does not even include in vitro (test tube) data regarding erlotinib's effect on NSCLC. At the same time, it is undisputed that NSCLC treatment was highly unpredictable with an over 99.5% rate of failure for drugs entering Phase II clinical studies.


Applicant maintains that such is the case here because, at the time the application was filed, CRISPR/Cas was a nascent technology and the cited references are riddled with conjecture, prophetic examples, and other hopes-to-invent. Applicant maintains that, at best, any expectation of success in using the claimed methods is based on results achieved using alternative methods such as tissue culture or plant breeding as in Cigan, using an alternative gene editing technology such a zinc figure nucleases, or a combination thereof. Applicant also maintains that Marton appears to have been cited in-part to enhance predictability, but is unavailing, because Marton is directed to zinc finger nucleases, and thus is, at most, simply one example of germline mutation achieved using a different technology.
Applicant maintains that the instant application is believed to report, for the first time, plant virus vector delivery of CRISPR gRNA in a Cas9 transgenic plant, and the Examiner does not appear to contest this conclusion. Furthermore, Applicant maintains that the instant results are not limited to simply that “it worked” by achieving detectable mutations in both inoculated and systemic leaves and including germline cells, which already was of significance given the infancy of the field, but rather the results also show that genomic modification using the claimed method was high; higher than in previous reports. 
Off-target mutation, a primary concern of CRISPR/Cas technology, both then and still today, was so low that it either did not exist or was undetectably low. Id. at page 44, first full paragraph. Ali, et al., Plant Signaling and Behavior, 10:10, el044191 (2015) (“Ali”), a copy 

Applicant's arguments are not persuasive. 
With respect to Applicant’s assertion that at the time the application was filed, CRISPR/Cas was a nascent technology, and the state of art suffered from a shortage of relevant actual reduction to practice to establish a reasonable expectation of success in using it as-claimed, and that the rejection thus does not meet the burden of establishing that one of ordinary skill in the art would have recognized that the results of the combination were predictable, as is required to establish a prima facia case of obviousness under 35 U.S.C. § 103 and MPEP § 2143 (I)(A), Applicant’s arguments are not persuasive. 
The Examiner first points out that the applied reference of Cigan et al. provides multiple working examples in which CRISPR/Cas9 is successfully employed using maize (examples 1-8, 16-18, 22-23, 36-39) and soybean (examples 12-15, 19-21, 24-26, 40) plants.
Second, prior to the earliest date to which Applicant claims priority, 06/12/2014 for the provisional application 62/011,124, the state of art in fact contained a substantial body of relevant actual reduction to practice published that establishes a reasonable expectation of success in using CRISPR/Cas technology in eukaryotic cells, including plant cells.

With respect to the use of CRISPR/Cas technology in eukaryotic cells that are plant cells, see, for example, Shan et al. Targeted genome modification of crop plants using a CRISPR-Cas system. Nat. Biotechnol. 2013 Aug;31(8):686-8, Nekrasov et al. Targeted mutagenesis in the model plant Nicotiana benthamiana using Cas9 RNA-guided endonuclease. Nat. Biotechnol. 2013 Aug;31(8):691-3, Xie et al. RNA-guided genome editing in plants using a CRISPR-Cas system. Mol. Plant. 2013 Nov;6(6):1975-83. Epub 2013 Aug 17, Jiang et al. Demonstration of 

First, Voytas et al. I were not cited for teaching making germline mutations; Marton et al. and Voytas et al. II were cited for teaching making germline mutations. Voytas et al. I were cited for teaching that the nucleic acid sequence encoding a guide RNA can be introduced into the cell via a tobacco rattle virus (TRV),
Second, Kumar et al. were not cited for teaching CRISPR/Cas technology; Cigan et al. Voytas et al. I, and Voytas et al. III were cited for teaching CRISPR/Cas technology. Kumar et al. I were cited for teaching that a heterologous nucleic acid sequence may be inserted into the TRV-RNA2 genome of a TRV-derived vector and subsequently introduced into a plant cell, that a T-DNA vector comprising the TRV-RNA2 genome and a T-DNA vector comprising the TRV-RNA1 genome can be cointroduced into a plant cell, . that TRV T-DNA vectors can be delivered to plant cells by infiltration of the plant cells, including plant cells of a whole plant, with Agrobacterium tumefaciens comprising nucleic acids encoding TRV-RNA2 and TRV-RNA1 genomes, that a recombinant TRV that can effectively replicate and spread systemically can be formed in plant cells into which TRV T-DNA vectors have been delivered, and that stably transformed plants that produce offspring that inherit a heterologous nucleic acid sequence introduced by TRV can be generated.

Fourth, Marton et al. were not cited for teaching CRISPR/Cas technology; Cigan et al. Voytas et al. I, and Voytas et al. III were cited for teaching CRISPR/Cas technology. Marton et al. were cited for teaching that a heterologous nucleic acid sequence may be inserted into the TRV-RNA2 genome of a TRV-derived vector and subsequently introduced into a plant cell, that a T-DNA vector comprising the TRV-RNA2 genome and a T-DNA vector comprising the TRV-RNA1 genome can be cointroduced into a plant cell, . that TRV T-DNA vectors can be delivered to plant cells by infiltration of the plant cells, including plant cells of a whole plant, with Agrobacterium tumefaciens comprising nucleic acids encoding TRV-RNA2 and TRV-RNA1 genomes, that heritable genomic modifications including at least one deletion or substitution of one or more nucleotides can be made in a target site in the genome of one or more plant germline cells by delivering by agroinfiltration with Agrobacterium tumefaciens a Tobacco Rattle Virus RNA2 (TRV2) T-DNA vector comprising a nucleic acid sequence encoding a zinc finger nuclease (ZFN) and a Tobacco Rattle Virus RNA1 (TRV1) T-DNA vector to one or more plant cells of a whole transgenic plant, and that seed comprising the heritable genomic modification can be selected and grown into a plant.
With respect to Applicant’s assertion that an excess number of references were required to support the rejection, Applicant’s arguments are not persuasive, because Applicant provides no explanation for why the six references applied here are an excessive number of references to support the rejection of the eighteen claims that are rejected.
.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
With respect to Applicant’s assertion that, at the early filing date of the instant application, the state of the art in gene editing in plants generally, and CRISPR/Cas technology in particular, were in the early stages of development, and that although the results of the claimed method may seem reasonable today, the lack of supportive data prior the application’s filing data do not support a conclusion that they were predictable then, and a contrary finding impermissibly relies on hindsight, Applicant’s arguments are not persuasive. The Examiner reiterates that the applied reference of Cigan et al. provide multiple working examples in which CRISPR/Cas9 is successfully employed using maize (examples 1-8, 16-18, 22-23, 36-39) and soybean (examples 12-15, 19-21, 24-26, 40) plants. The Examiner also reiterates that prior to the earliest date to which Applicant claims priority, 06/12/2014 for the provisional application 62/011,124, the state 
With respect to Applicant’s assertion that their invention is nonobvious due to unexpected results that include attaining genomic modification that is higher than in previous reports using the claimed method, as well as low or undetectable amounts of off-target mutations, Applicant’s arguments are not persuasive. 
First, Applicant does not provide sufficient evidence that their results are in fact unexpected. With respect to the amount of off-target mutations, Applicant points to page 44 of the specification, first full paragraph, which appears to contradict Applicant’s assertion that attaining low or undetectable amounts of off-target mutations is unexpected, since page 44 of the specification, first full paragraph states that “Consistent with previous reports (Nekrasov et al., (2013) Nature Biotechnol. 31: 691-693; Feng et al., (2014) Proc. Natl. Acad. Sci. U.S.A. 111: 4632-4637), no genomic modifications were detected at any of the predicted unintended targets, as shown in FIGS. 12A and 12B.”, indicating that the results attained are consistent with what had previously been observed, i.e. the results are expected. 
With respect to attaining genomic modification that is higher than in previous reports, Applicant points to page 43 of the specification, second full paragraph, and Figures 5-9 and 27, as well as the previously submitted reference of Ali et al. Activity and specificity of TRV-mediated gene editing in plants. Plant Signaling and Behavior. 10:10,  e1044191, (2015), page 2, columns 2 and 3, and Figure 1B. While page 43 of the specification, second full paragraph, indicates that “editing efficiencies were higher than those reported in previous studies (Fig 7)”, page 43 of the specification, second full paragraph is silent with respect to the nature of the 
Second, the claimed methods are not commensurate in scope with the methods used to attain the asserted disclosed unexpected results.
Accordingly, the rejection is maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA E COLLINS whose telephone number is (571)272-0794.  The examiner can normally be reached on M-R 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CYNTHIA E COLLINS/Primary Examiner, Art Unit 1662